Case 2:19-cv-00090-JRG Document 224 Filed 07/02/20 Page 1 of 6 PageID #: 11473



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

PERSONALIZED MEDIA
COMMUNICATIONS, LLC,
                                              Civil Action No. 2:19-cv-00090-JRG
            Plaintiff,
                                              JURY TRIAL DEMANDED
      v.

GOOGLE LLC,

            Defendant.


 DEFENDANT GOOGLE LLC’S MOTION TO STAY PENDING RESOLUTION OF ITS
             MOTION TO DISMISS FOR IMPROPER VENUE
Case 2:19-cv-00090-JRG Document 224 Filed 07/02/20 Page 2 of 6 PageID #: 11474



       Defendant Google LLC (“Google”) respectfully requests that the Court enter a brief stay

of this action pending resolution of Google’s June 2019 Motion to Dismiss for Improper Venue.

(Dkt. 32). The parties’ briefing on Google’s Motion, including supplemental briefing, was

completed in February 2020. Dkt. 169. On June 30, 2020, this Court set a hearing for Google’s

Motion for July 13.

       “The District Court has the inherent power to control its own docket, including the power

to stay proceedings.” Soverain Software LLC v. Amazon.com, Inc., 356 F. Supp. 2d 660, 662

(E.D. Tex. 2005) (citing Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)). This Court has found

on multiple occasions a short stay of proceedings pending resolution of a motion to dismiss (or

transfer) to be an appropriate exercise of its inherent discretion. See, e.g., Secure Axcess, LLC v.

Nintendo of Am. Inc., et al., No. 2:13-cv-32-JRG, Dkt. 133 (E.D. Tex. Feb. 10, 2014); Solid State

Storage Solutions, Inc. v. STEC, Inc., et al., No. 2:11-cv-391-JRG-RSP, Dkt. 292 (E.D. Tex. Jan.

3, 2013).

       While Google’s Motion to Dismiss is pending, substantive portions of the case continue

as does the process of the merits being adjudicated, and trial is scheduled less than four months

from now. Under the district court’s April 8 docket control order, fact discovery was completed

(subject to motions to compel) on May 11, expert disclosures for parties bearing the burden of

proof were due May 18, and rebuttal expert disclosures were due June 15. Dkt. 188. The parties

met those deadlines, and other critical deadlines are upcoming. In particular, the deadline for

completing expert discovery and filing Daubert motions and dispositive motions without leave

of court is July 8. Id. Pretrial disclosure statements are due July 29, motions in limine are due

August 19, and the pretrial conference is set for September 16. Id. Jury selection and trial are

set to begin on October 19. Id.




                                                 1
Case 2:19-cv-00090-JRG Document 224 Filed 07/02/20 Page 3 of 6 PageID #: 11475



       Thus, Google now faces the risk of duplicative merits litigation in this Court and another

court if a resolution of its Motion to Dismiss is not decided before further substantive

proceedings and rulings occur in this case. This potentially unnecessary work can be avoided by

briefly staying the case until the issue of venue is decided. Indeed, the Federal Circuit and the

Fifth Circuit have long held that venue issues should be decided at the outset of a case and given

top priority. See e.g., In re Google Inc., No. 2015-138, 2015 WL 5294800, at *1 (Fed. Cir. July

16, 2015); In re EMC Corp., 501 Fed. Appx. 973, 975 (Fed. Cir. 2013); In re Horseshoe Entm’t,

337 F.3d 429, 433 (5th Cir. 2003). As the Federal Circuit has stated, the determination of “a

proper and convenient venue [should occur] before addressing any substantive portion of the

case.” In re Nintendo Co., Ltd., 544 Fed. Appx. 934, 941 (Fed. Cir. 2013).

       Furthermore, a brief stay of the proceedings will not unduly prejudice PMC. The patents

asserted in this case began issuing in June 2010 (Dkt. 1-1) and PMC accuses functionality that

has existed for the better part of a decade. Yet, PMC waited until just last year to file its patent

infringement lawsuit against Google. Moreover, it appears that none of the patents will expire in

the near term. PMC and Google are not competitors. Also, notably, on April 16, 2020, PMC

jointly moved with Netflix to transfer PMC’s then co-pending case against Netflix regarding the

same patents at issue here to the Southern District of New York, recognizing that this would

result in a new schedule with a new later trial date. Dkt. 192. The Court granted the parties joint

motion and the Netflix case has now been transferred there. Dkt. 193. No trial date has been set

in the Netflix case. PMC’s demonstrated willingness to postpone the case schedule in the similar

Netflix matter suggests that there is no urgency for PMC in its case against Google either. In

view of this history, a brief delay to determine the threshold issue of venue will not alter any

potential relief to which PMC might be entitled if it is successful. And delay alone is not




                                                 2
Case 2:19-cv-00090-JRG Document 224 Filed 07/02/20 Page 4 of 6 PageID #: 11476



sufficient to constitute undue prejudice. See Enhanced Sec. Research, LLC v. Cisco Sys., Inc.,

No. 09-cv-571, 2010 WL 2573925, at *3 (D. Del. June 25, 2010) (“[A] stay may delay resolution

of the litigation, but this alone does not warrant a finding that Plaintiffs will be unduly

prejudiced.”); see also NFC Tech. LLC v. HTC Am., Inc., No. 2:13-cv-1058, 2015 WL 1069111,

at *2 (E.D. Tex. Mar. 11, 2015) (delay in the vindication of patent rights “is present in every case

in which a patentee resists a stay, and it is therefore not sufficient, standing alone, to defeat a stay

motion”).

        Moreover, staying this case before the completion of expert discovery, dispositive

motions and trial preparation work would benefit both PMC and Google by preventing the

parties from expending potentially unnecessary and/or duplicative resources. And if venue is

improper in this judicial district, PMC and Google benefit from having that issue resolved now to

avoid duplicative proceedings.      Of course, avoiding duplicative proceedings also promotes

judicial efficiency.

        For the foregoing reasons, Google respectfully requests that the Court enter a brief stay

pending the resolution of its Motion to Dismiss.

Dated: July 2, 2020                                 Respectfully submitted,

                                                    /s/ Charles K. Verhoeven
                                                    Charles K. Verhoeven
                                                    charlesverhoeven@quinnemanuel.com
                                                    David A. Perlson
                                                    davidperlson@quinnemanuel.com
                                                    Carl G. Anderson
                                                    carlanderson@quinnemanuel.com
                                                    Felipe Corredor
                                                    felipecorredor@quinnemanuel.com
                                                    QUINN EMANUEL URQUHART &
                                                    SULLIVAN, LLP
                                                    50 California Street, 22nd Floor
                                                    San Francisco, CA 94111
                                                    Tel: 415-875-6600



                                                   3
Case 2:19-cv-00090-JRG Document 224 Filed 07/02/20 Page 5 of 6 PageID #: 11477



                                       Fax: 415-875-6700

                                       Mark Tung
                                       marktung@quinnemanuel.com
                                       Andrew Bramhall (pro hac vice)
                                       andrewbramhall@quinnemanuel.com
                                       Olga Slobodyanyuk (pro hac vice)
                                       olgaslobodoyanyuk@quinnemanuel.com
                                       555 Twin Dolphin Drive, 5th Floor
                                       Redwood Shores, CA 94065
                                       Tel : 650-801-5000
                                       Fax: 650-801-5100

                                       Nima Hefazi (pro hac vice)
                                       nimahefazi@quinnemanuel.com
                                       Miles D. Freeman
                                       milesfreeman@quinnemanuel.com
                                       QUINN EMANUEL URQUHART &
                                       SULLIVAN LLP
                                       865 S. Figueroa Street, 10th Floor
                                       Los Angeles, CA 90017
                                       Tel: 213-443-3000
                                       Fax: 213-443-3100

                                       James Mark Mann
                                       mark@themannfirm.com
                                       Gregory Blake Thompson
                                       blake@themannfirm.com
                                       MANN TINDEL & THOMPSON
                                       300 W. Main
                                       Henderson, TX 75652
                                       Tel: 903-657-8540
                                       Fax: 903-657-6003

                                       Attorneys for Google LLC




                                      4
Case 2:19-cv-00090-JRG Document 224 Filed 07/02/20 Page 6 of 6 PageID #: 11478



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who have consented to

electronic service are being served with a copy of this document via CM/ECF on July 2, 2020.

                                    /s/ Charles K. Verhoeven
                                        Charles K. Verhoeven


                            CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule CV-7(i), the undersigned hereby certifies that counsel for the

parties conducted a meet-and-confer regarding this Motion prior to filing. Specifically, on July

1, 2020 counsel for Google (David Perlson, Carl Anderson, Olga Slobodyanyuk, and Blake

Thompson) participated in a telephonic conference with counsel for PMC (Joseph Grinstein and

Tamar Lusztig) regarding the issues raised herein but were unable to resolve them. Thus, this

Motion is opposed.

                                    /s/ Charles K. Verhoeven
                                        Charles K. Verhoeven




                                               5
